DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 2-21 are allowed.
Claim 1 is cancelled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 2, 9, & 16.  More specifically, the prior art of record does not specifically suggest receiving a search query based on voice recognition of user input submitted through a digital assistant; determining a relevance score for each particular category of responses to the search query among multiple different categories of responses to the search query, the relevance score for each category indicating relevance of responses to the search query that correspond to the particular category; and providing, in a response to the search query, an output that specifies relevant categories of responses to the search query, including: organizing presentation of the output such that the multiple different categories are provided in a specified order according to the relevance scores that indicate relevance of each of the particular categories with respect to the search query; and including, in the output for each of two or more of the different categories, search results that are respectively relevant to each of the two or more different categories.
Dependent claims 3-8, 10-15, & 17-21, being definite, further limiting, and fully enabled by the specification are also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        December 22, 2021